Exhibit 10.1

FIRST AMENDMENT TO RIGHTS AGREEMENT

FIRST AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”), dated as of April 28,
2006, to the Rights Agreement, dated as of December 10, 2001 (the “Agreement”),
between ARAMARK Corporation, a Delaware corporation (the “Company”), and Mellon
Investor Services LLC, as rights agent (the “Rights Agent”). Capitalized terms
not otherwise defined in this Amendment shall have the meaning ascribed to such
terms in the Agreement.

WHEREAS, Section 27 of the Agreement provides that prior to the Distribution
Date, the Company and the Rights Agent shall, if the Company so directs,
supplement or amend any provision of the Agreement without the approval of any
holders of Rights; and

WHEREAS, Joseph Neubauer, the Chairman and Chief Executive Officer of the
Company and the beneficial owner of approximately 39% of the Class A Common
Stock of the Company, GS Capital Partners V Fund, L.P. and its Affiliates (“GS
Capital Partners”), J.P. Morgan Partners, LLC and its Affiliates (“J.P. Morgan
Partners”), Warburg Pincus LLC and its Affiliates and Thomas H. Lee Partners
L.P. and its Affiliates (collectively, the “Bidders” (which term shall include
any other members of the Company’s management, including members of the
Company’s Executive Leadership Council who may decide to participate in the
Proposal (as defined below) in the future)) are contemplating the possibility of
submitting a proposal to the Board of Directors of the Company (the “Board”) to
acquire all of the Company’s Class A Common Stock and Class B Common Stock
(collectively, the “Common Stock”), subject to the terms and conditions of such
proposal and the Board’s approval of their doing so (the “Proposal”); and

WHEREAS, the Board, while making no determination as to the ultimate outcome of
any such review, deems it to be in the best interests of the Company and its
stockholders for the Board or a special committee thereof to explore the
Proposal, as well as take any other steps that the Board or a special committee
may deem appropriate; and

WHEREAS, the Board, for the avoidance of doubt, wishes to amend the Rights
Agreement so that the Bidders will not be deemed to be an Acquiring Person
solely by submitting the Proposal, making any offer relating thereto or having
any negotiations, discussions, arrangements or understanding or taking any other
actions with respect to a possible transaction; and

WHEREAS, the Company has delivered to the Rights Agent a certificate, dated as
of the date hereof, of an appropriate officer of the Company certifying that
this Amendment is in compliance with the terms of Section 27 of the Agreement
and instructing the Rights Agent to execute and deliver this Amendment.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:

 

1.1. Amendments to the Agreement.

 

  (a) The Agreement is amended by adding a Section 1(s) thereof which shall read
as follows:

“(s) “Bidders” shall mean, collectively, Joseph Neubauer and his Affiliates, GS
Capital Partners V Fund, L.P. and its Affiliates, J.P. Morgan Partners, LLC and
its Affiliates, Warburg Pincus LLC and its Affiliates, Thomas H. Lee Partners
L.P. and its Affiliates and other members of the Company’s management, including
members of the Company’s Executive Leadership Council.”



--------------------------------------------------------------------------------

  (b) The Agreement is amended by adding a Section 1(t) thereof which shall read
as follows:

“(t) “Proposal” shall mean any proposal submitted by the Bidders to acquire all
of the outstanding Class A Common Stock and Class B Common Stock, other than all
or a portion of any such shares beneficially owned by the Bidders.”

 

  (c) The Agreement is amended by adding a Section 35 thereof which shall read
as follows:

“Section 35. Exception for Proposal. Notwithstanding any provision of this
Agreement to the contrary, neither an event described in Sections 11(a)(ii) or
13(a) of this Agreement, nor a Distribution Date or Stock Acquisition Date shall
be deemed to have occurred, none of the Bidders or any of their Affiliates or
Associates shall be deemed to have become an Acquiring Person, and no holder of
any Rights shall be entitled to exercise such Rights under, or be entitled to
any rights pursuant to, any of Sections 3(a), 7(a), 11(a) or 13 of this
Agreement, in any such case solely by submitting the Proposal, making any offer
relating thereto or having any negotiations, discussions, arrangements or
understandings or taking any other actions with respect to a possible
transaction; provided, however that this exception shall not apply to the
consummation of any transaction contemplated by the Proposal or any offer
relating thereto or the acquisition of any shares of Common Stock other than
shares of Common Stock acquired directly from the Company or through the
Company’s benefits plans or any other business combination.”

 

1.2. Agreement. The term “Agreement” as used in the Agreement shall be deemed to
refer to the Agreement as amended hereby, and all references to the Agreement
shall be deemed to include this Amendment.

 

1.3. Governing Law. This Amendment shall be deemed to be entered into under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.

 

1.4. Counterparts. This Amendment may be executed in two or more counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

1.5. No Admission. Neither the existence of this Amendment, nor anything
contained herein, shall be construed as an admission that the Investors would
otherwise constitute an Acquiring Person.

 

1.6. Effectiveness. This Amendment shall be effective as of the date hereof, and
except as expressly set forth herein, the Agreement shall remain in full force
and effect and otherwise shall be unaffected hereby; provided, that if the
Bidders fail to make a Proposal before 5 p.m. New York City time on May 1, 2006
this Amendment shall be terminated in its entirety.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized representative of each party has executed
this Amendment, as of the date first written above.

 

ARAMARK CORPORATION By:  

/s/ BART J. COLLI

Name:   Bart J. Colli Title:   Executive Vice President, General Counsel and
Secretary MELLON INVESTOR SERVICES LLC           As Rights Agent By:  

/s/ ORESTE CASCIARO

Name:   Oreste Casciaro Title:   Client Relationship Executive